 

Case 6:21-cv-00066-JCB Document 1-6 Filed 02/12/21 Page 1 of 20 PagelID#: 22

 

 

DEFENDANT’S COPY
CITATION FOR PERSONAL SERVICE

THE STATE OF TEXAS
2021-016

NOTICE TO: HERMENEGILDO COLIMA NAJERA
412 1/2 BELLE AVE.
CORONA,CA 92882

YOU HAVE BEEN SUED. You may employ an attorney. If you or your attorney does not file a written
answer with the clerk who issued this citation by 10:00 A.M. on the Monday next following the expiration of
twenty days after you were served this citation and Original Petition, a default judgment may be taken against
you. In addition to filing a written answer with the clerk, you may be required to make initial disclosures to the
other parties of this suit. These disclosures generally must be made no later than 30 days after you file your
answer with the clerk. Find out more at TexasLawHelp.org.

Said answer may be filed by mailing same to: Terri Pirtle Willard, Rusk County District Clerk, 115 N.
Main Street, Suite 301, Henderson, Texas 75652 or bringing it to the office.

  
  
  
  

  

Said PLAINTIFF'S ORIGINAL PEBAQ@S EOL ESEFOR PRODUCTION TO DEFENDANT,
AND PLAINTIFF'S INTERROGATOR A UUAETEN DANE gts
cause, numbered 2021-016 on the docket g

MARIA CONSUELO SANCHE IN THE 4® JUDICIAL
VS. DISTRICT COURT
HERMENEGILDO COLIMA NAJERA “i e_ Y

AND MHK TRANSPORT, LLC AND/OR vans

ROBERT IRELAND, LLC § OF RUSK COUNTY, TEXAS

The nature of this demand is fully shown by a true and correct copy of the petition, accompanying this
citation and made a part hereof.

The officer executing this citation shall promptly serve the same according to requirements of law, and
mandates thereof, and make due return as the law directs.

Issued and given under my hand and seai of said court at Henderson, Texas this the 13" day of January,
2021.

Attorney for Plaintiff: Terri Pirtle Willard, Rusk County District Clerk

  

JEFF B. BADDERS P O Box 1687 ~ Henderson, TX 75653-1687
4002 NORTH ST. 115 N. Main, Suite 301 ~ Henderson, TX 75652
NACOGDOCHES, TX 75965 Phone (903) 657-0353 iy,
badders@badderlaw.com SH or S%
Phone 936-564-6181 By "

 

   

", x
if, s
ww

 
 

Case 6:21-cv-00066-JCB Document1-6 Filed 02/12/21 Page 2 of 20 PageID#: 23

 

RETURN OF SERVICE
2021-016

ADDRESS FOR SERVICE: HERMENEGILDO COLIMA NAJERA
412 1/2 BELLE AVE.
CORONA,CA 92882
. Came toghandonthe Ia day of CHa trad. 204{ at Ye ; 0 ©_ o’clock Pim, and executed in
Ruorarste County, by delivéring to each of the within named defendants ieee true copy of this
Citation with the date of delivery endorsed thereon, together with the accompanying, copy of the Griginal Petition at the
following times and places to wit:

pmeBrag ol ” p ‘ *n apr ne a Sa AND Aue FROM Va, C93 9

or not executed as to the defendant for the following reasons:

 

 

The diligence used in finding said defendant(s) being:

 

and the cause or failure to execute this process is:

  
  

 

 

and the information received as to the wherea ‘ i

 

 

FEES:
Serving Petition and copy: $
Total: $

COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE OR CLERK OF THE COURT

 

 

 

In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve a citation shall sign the

return. The return must either be verified or be signed under penalty of perjury. A return signed under perjury must contain

the statement below in Cue < following oh
“ My name is my date of birth is Q iy os AL ? _, and my address is

(first, middle, last) (DOB)

Ade TK

(street, city, state, zip code, country)
I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.”

Executed in County, State of , on the _, day of d
20.

 

Decfayant/Authorized Process Serve rey)
gelvele ? A> as
(ID No. and Expiration of ae

 

 

 

 

 
 

Case 6:21-cv-00066-JCB Document 1-6 Filed 02/12/21 Page 3 of 20 PageID#: 24

Filed 1/13/2021 8:29 AM
Terri Pirtle Willard
District Clerk

Rusk County, Texas

By: Laurey Martin

CAUSE NO, 2021-016

MARIA CONSUELO SANCHEZ-GARCIA § IN THE DISTRICT COURT
§

VS. § OF
§

HERMENEGILDO COLIMA NAJERA = §

AND MHK TRANSPORT, LLC AND/OR §
ROBERT IRELAND, LLC § RUSK COUNTY, TEXAS

PLAINTIFF'S ORIGINAL PETIFION
TO THE HONORABLE JUDGE OF SAID COURT:
NOW COMES Maria Consuelo Sanchez-Garcia, Plaintiff, complaining of Hermenegildo
Colima Najera and MHK Transport, LLC and/or Robert Ireland, LLC, Defendants, and for cause
of action would show the Court the following:

L
DISCOVERY CONTROL PLAN

Discovery in this case is intended to be conducted under Level III of Rule 190.1 of the
Texas Rules of Civil Procedure.

I.
RESIDENCE OF PARTIES

Plaintiff is a resident of Rusk County, Texas.

Defendant Hermenegildo Colima Najera is a resident of the Riverside County, California
and can be served with citation at his residence at 412 4 Belle Ave. Corona, CA 92882.

Defendant MHK Transport Inc. is a California Corporation conducting business in Texas,
and can be served with citation by serving its registered agent for service, Autumn Andrade, at

4240 Lost Hills Rd #701, Calabasas, CA 91301.

 
 

Case 6:21-cv-00066-JCB Document 1-6 Filed 02/12/21 Page 4 of 20 PagelID#: 25

Defendant Robert Iretand, LLC is a Oregon Corporation conducting business in Texas
and can be served with citation by serving its registered agent for service, Christi Jones at 351

SW Main St, Winston, OR 97496,

TH.
FACTUAL ALLEGATIONS

On or about August 27, 2019 in Rusk County, Plaintiff Maria Consuelo Sanchez-Garcia
was driving a 2014 Chevrolet Cruze traveling South on U.S. Hwy 79, when suddenly and
without warning, Defendant Hermenegildo Colima Najera, in a 2019 Volvo truck tractor owned
by defendant MHK Transport, Inc. and/or Robert Ireland, LLC, made an unsafe lane change and
struck the driver side of the Plaintiff's vehicle. As a result of this collision, Plaintiff suffered
injuries to her head, neck, and back.

IV.
CAUSES OF ACTION

At the time and on the occasion described above, Defendants Hermenegildo Colima

Najera and MHK Transport, Inc. and/or Robert Ireland, LLC were guilty of the following acts of

negligence:
1. Failure to properly apply brakes in order to avoid the collision;
2. Failure to keep a proper lookout;
3. Failure to safely and reasonably control own vehicle;
4, Driving in a reckless manner;

Transportation Code Section 545.401(a) states “a person commits an offense if the person
drives a vehicle in willful or wanton disregard for the safety of persons or property.”

5. Failure to operate vehicle in a single lane;

 
 

Case 6:21-cv-00066-JCB Document1-6 Filed 02/12/21 Page 5 of 20 PageID#: 26

Transportation Code Section 545.060(a)(2) states that an operator on a roadway divided
into two or more clearly marked lanes for traffic.. may not move from the lane unless that
movement can be made safely.

At the time and on the occasion above-described, Defendant MHK Transport, Inc. and/or

Robert Ireland, LLC was independently guilty of the following acts of negligence:

i. NEGLIGENT ENTRUSTMENT

 

8. Defendant MHK Tranport, Inc. and/or Robert Ireland, LLC owed a duty to the public
at large, and to Plaintiffs specifically, upon entrusting one of the company’s vehicles to be driven
by Defendant Hermenegildo Colima Najera, to not allow an incompetent or reckless driver
operate said vehicle. Defendant MHK Transport, Inc and/or Robert Ireland, LLC knew, or in the
exercise of reasonable care, should have known, that their driver, Hermenegiido Colima Najera
was an incompetent and/or reckless driver. As shown above, Hermenegildo Colima Najera was
negligent in the operation of the vehicle owned and/or operated by MHK Transport, Inc. and/or
Robert Ireland, LLC, and its negligence in entrusting the vehicle to Hermenegildo Colima Najera
was the proximate cause of the accident because MHK Transport, Inc. and/or Robert Ireland,
LLC could have reasonably anticipated that an injury would result as a natural and probable
consequence of the entrustment.

iii NEGLIGENT HIRING, SUPERVISING, TRAINING & RETENTION

9. Defendant MHK Transport, Inc. and/or Robert Ireland, LLC owed a duty to exercise
reasonable care to the public at large, and to Plaintiffs specifically, when hiring Hermenegildo
Colima Najera to make sure that he was competent and fit employee to drive a vehicle owned

and/or operated by MHK Transport, Inc. and/or Robert Ireland, LLC. Furthermore, MHK

Plaintiff's Original Petition - Page 3

 
Case 6:21-cv-00066-JCB Document 1-6 Filed 02/12/21 Page 6 of 20 PageID#: 27

Transport, Inc. and/or Robert Ireland, LLC owed a duty of ordinary care to the public at large,
and to Plaintiff specificaily, to adequately supervise and train Hermenegildo Colima Najera and a
duty to exercise ordinary care in retaining him, which includes the duty to remain knowledgeable
about his competence or fitness.

10. MHK Transport, Inc. and/or Robert Ireland, LLC breached its duty by failing to use
ordinary care in hiring, supervising, training and retaining Hermenegildo Colima Najera. Such
breaches include, but are not limited to, failure to maintain reasonable or reliable practices,
policies, or procedures to ascertain whether Hermenegildo Colima Najera was fit and competent
to operate a commercial motor vehicle in violation of Section 391.25 of the Federal Motor
Carrier Safety Regulations (Annual inquiry and review of driving record).

11. MHK Transport, Inc. and/or Robert Ireland, LLC’s breach proximately caused the

Plaintiffs’ injuries.
Vv.
NEGLIGENCE PER SE

The actions and conduct of Defendants’, set out in paragraph IV, are in violation of the
traffic laws contained in Chapter 545 of the Transportation Code of the State of Texas, which
constitutes negligence per se, for which the Plaintiff intends to rely on at the trial, as said
negligence per se is a proximate cause of the occurrence in question and resulting damages and
injuries to the Plaintiff.

VIL
DAMAGES

As a result of the above-described negligence and negligence per se, the Plaintiff has

been injured in the following respects:

Plaintiff's Original Petition - Page 4
 

Case 6:21-cv-00066-JCB Document 1-6 Filed 02/12/21 Page 7 of 20 PagelID#: 28

10.

Past physical pain, suffering, and mental anguish;

Physical pain, suffering, and mental anguish that the Plaintiff will, in all reasonable
medical probability, suffer in the future;

Hospital, medical, doctor, ambulance and pharmaceutical bills incurred in the past;

Hospital, doctor, medical, and pharmaceutical bills which the Plaintiff will, in all
reasonable medical probability, incur in the future;

Physical impairment to the person of the Plaintiff that has been incurred in the past
Physical impairment to the person of the Plaintiff which, in all reasonable medical
probability, will suffer in the future;

Loss of earnings in the past;

Loss of earning capacity in the future;

Physical disfigurement that Plaintiff has suffered in the past;

Physical disfigurement that Plaintiff will, in all reasonable medical probability,

suffer in the future.

VIL.
DOCTRINE OF RESPONDEAT SUPERIOR

At the time of the collision in question Defendant Hermenegildo Colima Najera, an

agent, servant and employee of MHK Transport, Inc. and/or Robert Ireland, LLC, was in the

course and scope of his employment at the time he collided into Plaintiff on the date in question.

Specifically, Plaintiff will show that Defendant MHK Transport, Inc. and/or Robert Ireland, LLC

had the right to control all of the activities of Defendant Hermenegildo Colima Najera at all

times material hereto and that these activities included driving the vehicle involved in the

collision in question. Accordingly, Defendant Hermenegildo Colima Najera was in the course

and scope of his employment with Defendant MHK Transport, Inc. and/or Robert Ireland, LLC

Plaintiff's Original Petition - Page 5
 

Case 6:21-cv-00066-JCB Document 1-6 Filed 02/12/21 Page 8 of 20 PagelID #: 29

at the time of the collision in question, and therefore, Defendant MHK Transport, Inc. and/or
Robert Ireland, LLC is responsible for all of Plaintiff's damages under the doctrine of respondeat
superior.

VII.
INTEREST

Plaintiff hereby seeks all Pre-Judgment and Post-Judgment Interest in the maximum

amounts as allowed by law on each separate and individual element of damage.

IX.
PLAINTIFF'S LIFE EXPECTANCY

According to the United States Life Tables, 2013 National Vital Statistics Reports; Vol. 66,
No. 3 Plaintiff has a life expectancy of 32.4 years and Plaintiff intends to use a certified copy of
the United States Life Tables, 2013 National Vital Statistics Reports; Vol. 66 No. 3, and offer

same into evidence at the time of trial.

X.
REQUEST FOR JURY TRIAL

Plaintiff hereby requests a trial by jury.

XI.
TRCP RULE 193.7 NOTICE

Pursuant to Texas Rules of Civil Procedure Rule 193.7, Plaintiff intends to use all

documents produced by the Defendant as authenticated documents.

XI.
REQUEST FOR DISCLOSURE AND PRESERVATION

1. Under TEXAS RULES OF CIVIL PROCEDURE 194, Plaintiff requests that

Plaintiff's Original Petition - Page 6
 

 

Case 6:21-cv-00066-JCB Document 1-6 Filed 02/12/21 Page 9 of 20 PagelID #: 30

Defendant disclose, within 50 days of the service of this request, the information or
material described in Rule 194.2

2. The Defendant is hereby given notice that any document, other material, or
item, including electronically stored information, that may be evidence or relevant to any
issue in this case is to be preserved in its present form until this litigation is concluded.

PRAYER

WHEREFORE, PREMISES CONSIDERED, Plaintiff Maria Consuelo Sanchez-Garcia
respectfully prays that upon final hearing she have judgment against Defendants Hermenegildo
Colima Najera and MHK Transport, Inc. and/or Robert Ireland, LLC, jointly and severally, for
the injuries and damages sustained by Plaintiff in an amount exceeding one million and No/100
dollars ($1,000,000.00); for pre-judgment interest; for all costs of suit, and for such other and

further relief, general and special, legal and equitable, to which she may be entitled to receive.

Respectfully submitted,

BADDERS LAW FIRM, PC

4002 North Street

Nacogdoches, Texas 7596
(936) 564-6181 (telephone)

(936)564-8095 (facsimile)
badders@badderslaw.com

Plaintiff's Original Petition - Page 7

 
 

Case 6:21-cv-00066-JCB Document 1-6 Filed 02/12/21 Page 10 of 20 PagelID#: 31

/s/ - Jeff B. Badders

 

JEFF B. BADDERS
State Bar No. 01496850
badders@badderslaw.com
Matthew Hancock
State Bar No. 24072138
Matt.h@badderslaw.com
Heath Badders
State Bar No. 24101474
Heath. badders@badderslaw.com
Attorneys for Plaintiff

Maria Consuelo Sanchez-Garcia

Plaintiff's Original Petition - Page 8
 

Case 6:21-cv-00066-JCB Document 1-6 Filed 02/12/21 Page 11 of 20 PagelD#: 32

2021-016 Filed 4/13/2021 8:29 AM
Terri Pirtle Willard
District Clerk
Rusk County, Texas
By: Laurey Martin
PLAINTIFF’S REQUEST FOR PRODUCTION
TO DEFENDANT, HERMENEGILDO COLIMA NAJERA

 

TO: Defendant, Hermenegildo Colima Najera

Plaintiff hereby requests, pursuant to the provisions of TEX. R. CIV. P. 196 that said
Defendant serve a written response to these Requests for Production and thereafter produce the
requested items for inspection, testing, and duplication by delivering the originals of the requested
items to the office of Badders Law Firm, P. C., 4002 North Street, Nacogdoches, Texas 75965.
Said Defendant is requested to serve a written response or objections, if any, within thirty (30) days
after service of these Requests for Production.

Respectfully submitted,

BADDERS LAW FIRM, PC
4002 North Street
Nacogdoches, Texas 75965
(936) 564-6181 (telephone)
(936) 561-8095 (facsimile)

<Jeff B. Badders>
Jeff B. Badders

Bar ID No. 01496850
Attorney for Plaintiff
Maria Consuelo Sanchez-Garcia
Case 6:21-cv-00066-JCB Document 1-6 Filed 02/12/21 Page 12 of 20 PagelID #: 33

CERTIFICATE OF SERVICE

1 hereby certify that a true and correct copy of this instrument has been sent to all attorneys
of record via e-serve on this the 13 day of January, 2021.

<Jeff B. Badders>
Jeff B. Badders

DEFINITIONS AND INSTRUCTIONS

 

1. The words Awriting@ and Adocument@ are used herein in their broadest sense, and
include any original, reproduction, electronically stored, or copy of any kind of any written or
documentary material, including but not limited to correspondence, memoranda, inter-office
communication, notes, diaries, contracts, documents, drawings, plans, specifications, estimates,
vouchers, permits, minutes of meetings, invoices, billings, checks, reports, studies, telegrams, notes
of telephone conversations, and notes of any and all communications and every other means of
recording in any tangible manner, in any form of communication or representation, including
letters, words, pictures, sounds or symbols, or any combinations thereof.

2. As used herein, Ayou@ and Ayour@, unless otherwise specified means the Defendant
responding to this Request for Production, its subsidiaries and predecessors, its present and former
officers, executives, directors, agents and employees, and all other persons acting or purporting to
act on behalf of the Defendant or its subsidiaries or predecessors.
 

Case 6:21-cv-00066-JCB Document 1-6 Filed 02/12/21 Page 13 of 20 PageID#: 34

REQUESTED ITEMS: —

1. All photographs, videotapes, films, animations, simulations, maps, sketches, charts,
diagrams, models, illustrations, and other visual or audio recordings depicting:

(a) Plaintiff;
(b) the scene of the incident in question;

(c) the subsequent physical or medical condition of any person involved in the incident in
question;

(d) how the incident in question occurred;

(e) why the incident in question occurred; and

(f} the damages resulting from the incident in question;
(g) vehicles involved in collision;

(h) the plaintiff(s) or Defendant(s) either before or after the accident made the basis of this
suit;

2. All writings and documents reflecting the terms or conditions of any settlement,
guarantee, or indemnity agreement between you and any other person or entity, regardless of
whether they are a party to this lawsuit, and which covers or pertains to any of the claims by any
party in this lawsuit.

3. With regard to any investigation of the incident in question which was conducted prior to
your receipt of written notice of the claim made the basis of the above styled and numbered cause,
all writings and documents which were generated during the course of said investigation or which
reflect or record the results of said investigation including but not limited to the original accident or
incident report which was prepared by you or on your behalf or which was forwarded by you or on
your behalf to your liability insurance carrier.

4, All documents and tangible things which you may offer into evidence in the trial of this
case.

5. All documents which you have obtained through the use of an authorization executed by
Plaintiff.

6. A copy of your driver’s license.

7. Please provide copies of any records/documents which would support your contention, if
any, that Plaintiff has ever sustained a prior injury or has a pre-existing condition.
 

Case 6:21-cv-00066-JCB Document 1-6 Filed 02/12/21 Page 14 of 20 PageID #: 35

8. Please provide copies of any records/decuments which would support your contention, if
any, that Plaintiff has ever sustained a subsequent injury and/or condition.

9. A copy of the repair bill or estimate pertaining to Defendant’s vehicle which was
involved in the incident made the basis of this lawsuit.

10. A true and correct copy of your employment application with Defendant, MHK
Transport, Inc and/or Robert Iretand, LLC.

11. A copy of you driving record from every state in which you have held a license in the
past 5 years.

12. All documents which reflect your driver record from the last five years.
13. A copy of any traffic citations which you may have received in the past five years.

14. Acopy of any traffic citation received by you as a result of the collision made the basis
of this suit.

15. All documents that relate to or reflect any collisions or wrecks that you have had while
operating a commercial motor vehicle in the last 10 years.

16. All documents that reflect any suspension of your driving privileges.

17. Copies of any annual reviews or any other periodic reviews of your employment
performance for the past five (5) years.

18. Copies of any citation, charge or indictment records as a result of the accident in
question.

19. Copies of all controlled substance tests including pre-employment, bi-annual, random,
and post-collision testing performed on you for the past five (5) years.

20. Any and ail reprimands or other notices given to you informing you of the result of any
test for narcotics use that has been performed on you by any person, including law enforcement
personnel, at any time during the past five (5) years.

21. Copies of all employee handbooks, safety manuals, training guides, and other
instructional materials provided to you prior to the collision made the basis of this suit.

22. Copies of the prescriptions for any medication that you took on the day of the collision
or at any time within three days prior to August 27, 2019.
 

Case 6:21-cv-00066-JCB Document 1-6 Filed 02/12/21 Page 15 of 20 PagelD #: 36

23. Copies of any and all reports filed with government entities concerning the collision
made the basis of this suit.

24. Any reservation of rights letter or other document sent to you by any insurer
regarding your insurance coverage for the collision made the basis of this suit.

25. Copies of all newspapers and periodicals which you intend to bring to the attention
of the jury or a witness a trial pursuant to Tex. R. Evid. 902(6).

26. Copies of any records or documents relating to any of the Plaintiffs= employment
with any individual or entity that you have obtained.

27. Copies of any written records, documents, memos, papers, notes, correspondence or
writings, of any kind that you claim support any allegations that any Plaintiff was negligent at
the time of the collision made the basis of this suit.

28.Copies of any records regarding any conviction of Plaintiff for a felony or crime
involving moral turpitude or any other documents regarding any criminal history the Plaintiff
may have.

29. Copies of any property damage estimates or invoices related to damage done to any
vehicle involved in the collision made the basis of this lawsuit.

30. A copy of any surveillance movies or photographs which have been made of
Plaintiff.

31. Any and all results from drug or substance testing performed on you in connection
with the subject accident.

32. Produce all telephone records and other documents reflecting the use of any mobile
device you used on August 27, 2019.

 

33. Please produce all documents you have regarding any internet site, including but
not limited to MySpace, Facebook, Twitter, Instagram, or any similar websites, which contain
information about Plaintiff which is relevant to any issues in this lawsuit and/or which you might
use to cross examine or question Plaintiff's credibility on any issue or fact or statement.

34. With regard to any insurance which might cover you for the claims made against you

 

 

in this case:
a. All insurance policies, including excess and umbrella policies, and any
accompanying endorsements, riders, or restrictions;
b. All documents indicating the nature and extent of any possibility of a denial of

insurance coverage for any of the damages, claims, or wrongful conduct alleged
in this case, including but not limited to those documents reflecting a Areservation

 

 
Case 6:21-cv-00066-JCB Document 1-6 Filed 02/12/21 Page 16 of 20 PagelID#: 37

of rights@, a Anon-waiver@ agreement, or any similar reservations or

agreements;

c. All documents indicating whether the insurance coverage is reduced by other
claims, and if so, the nature and amount of any other applicable claims;

d. All documents indicating whether the insurance coverage is reduced by defense
costs, and if so, the nature and amount of the defense costs;

€. The original or an exact copy of any public liability insurance policy which

covered you, or the vehicle he was driving, and which was in effect at the time of
said collision made the basis of this suit.
 

 

Case 6:21-cv-00066-JCB Document 1-6 Filed 02/12/21 Page 17 of 20 PagelD#: 38

2021-016 Filed 1/13/2021 8:29 AM
Terri Pirtie Willard

District Clerk

Rusk County, Texas

By: Laurey Martin

PLAINTIFF’S INTERROGATORIES
TO DEFENDANT, HERMENEGILDO COLIMA NAJERA

 

The following Interrogatories are propounded to you in this cause pursuant to Rule 197 of
the Texas Rules of Civil Procedure, and are to be answered separately and under oath in accordance
with said rule within thirty (30) days after service thereof.

These Interrogatories shall be deemed continuing, and supplemental answers shall be
required if the Defendants obtain further information of the nature sought herein between the time

answers are served and the time of trial.

Respectfully submitted,

BADDERS LAW FIRM, PC
4002 North Street
Nacogdoches, Texas 75965
(936) 564-6181

(936) 564-8095 facsimile

__/s/ Jeff B. Badders

Jeff B. Badders

Bar ID No. 01496850

Attorney for Plaintiff

Maria Consuelo Sanchez-Garcia

CERTIFICATE OF SERVICE
I certify that a true and correct copy of the foregoing instrument has been forwarded to

Defendant's attorney of record via e-serve on this 13 day of January, 2021.

<Jeff B. Badders>
Jeff B. Badders

 
 

Case 6:21-cv-00066-JCB Document1-6 Filed 02/12/21 Page 18 of 20 PagelD #: 39

1, Please give the occupation in which you are now employed, giving the name, address and
telephone number of the business.

2. Please state whether or not you were drinking any alcoholic beverages or under the
influence of any medication or drugs at the time of the collision in question.

3. Please state whether or not the you had any alcohol or any type of medication or drugs
within twenty-four (24) hours preceding the collision?

4. Please state your observations of the collision and how it occurred, including how fast
your vehicle was traveling at the time of the collision in question, the speed immediately
before the collision and the speed at the time of the collision in question.

5. Please state where the Defendant proceeded immediately after the collision and the
Defendant's whereabouts for the following twenty-four (24) hours immediately after the
collision.

6. Please state your complete name, business and residence address, social security number,
date of birth and driver's license number.

7. Please state everything that you did, in order in which it was done in an attempt to avoid

the occurrence.

8. Have your driving privileges ever been suspended for any reason? If so, state the reason
and duration of the suspension in the jurisdiction which granted you the privileges
suspended.

9. Please identify your employer on the date of the collision, including name, address, and

telephone number, your duties; and how long employed for aforesaid employer prior to
the time of the collision.

10. Describe in detail any conversation you had with the Plaintiff or the Plaintiff's
representative following the collision in question.

11. Describe any traffic citation you received as a result of this collision by stating name and
location of the court involved, the violation of the law charged in that citation, and the
date, place and manner (i.e. type of pleas, bail, forfeit, trial, etc.) of disposition of the

 
 

Case 6:21-cv-00066-JCB Document 1-6 Filed 02/12/21 Page 19 of 20 PagelID#: 40

citation.

12. Describe any crimes of moral turpitude or felonies within the last ten (10) years you have
been convicted of or indicted on, including the nature of the charge, date and place of
atrest, whether you were convicted, and any plea entered, if any.

13. State whether or not you were acting within the course and scope of any agency,
employment, or service of any one or any entity at the time of the collision, and describe
the type of relationship, the legal names and legal addresses of such agency, employment
or service.

14. State the full name, telephone number and present address of the owner, owner/lessor, or
lessor of the vehicle which you were operating at the time of the collision the subject of
this suit.

15. Do you have information indicating or any reason to believe that there was any
mechanical failure on the part of your vehicle which, in whole or in part, was the cause of
the incident the subject of this suit? If so, state the basis for such belief.

16. If you have reason to believe or are alleging that there was any non-human condition or
event which contributed to the collision, please state specifically how the condition or
event allegedly contributed to the collision.

 

17. Please identify the last date of repair and purpose for repair of the vehicle you were
driving and the entity conducting the repair or tune-up and state the date and person or
entity performing the last State inspection.

18. Do you intend to use evidence in this case, pursuant to Texas Rules of Evidence 609,
with respect to any person disclosed by any party in this cause as an expert witness or any
person with knowledge of relevant facts? If so, identify such witness or person with
knowledge of relevant facts.

19. Please state whether or not it is your contention that the Plaintiff sustained any injury
prior to, or subsequent to the injury made the basis of this lawsuit. If the answer to this
Interrogatory is in the affirmative, please state the date and place of such injury and
describe such injury.
Case 6:21-cv-00066-JCB Document 1-6 Filed 02/12/21 Page 20 of 20 PagelD#: 41

 

20. Please state whether or not it is your contention that the Plaintiff suffers from any
condition occurring prior to or subsequent to the injury made the basis of this lawsuit. If
the answer to this Interrogatory is in the affirmative, please state the date such condition
began and describe it.

21. | Was there a cell phone in your vehicle on the day of the collision? If so, state the name
of the cell phone service provider, the cell phone number, who was using the cell phone
and the name of person who receives the bill for the cell phone.

22. State where you were going, where you had been, what was your route and were you
operating under any time constraints and/or deadlines.

23. Have you obtained any documents or any information from any internet website,
including but not limited to MySpace, Facebook, Twitter, Instagram, or any similar
websites which contain information about the Plaintiff which is relevant to any issues in
this lawsuit and/or which you might use to cross examine or question Plaintiff's
credibility on any issue or fact and/or statement.

24. Please state whether or not you were given a post-accident drug/alcohol test. If a post-
accident test was given, please state the results of said test.

 
